DETAILED ACTION
This action is in response to the application filed 30 June 2021, claiming benefit back to 18 November 2020.
	Claims 21 – 40 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/951,721 filed on 18 November 2020, now U.S. Patent 11,080,636 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23 – 25, 31, and 33 – 35 rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,080,636 (‘636 patent). 

	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the narrower claim 1 of the ‘636 patent would anticipate the limitations of claim 21.
	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the narrower claim 1 of the ‘636 patent would anticipate the limitations of claim 23.
	Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 3 of the ‘636 patent would anticipate the limitations of claim 24, since claim 24 recites ‘one or more actions’, and since claim 3 of the ‘363 patent recites five different possible actions. 
	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 17 of the ‘636 patent would render the limitations of claim 25 obvious, since the only difference between the claims is the fact that the instant claim is directed to a system performing steps, and claim 17 of the ‘636 patent is directed to a computer implemented method performing the step. 
	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the narrower claim 17 of the ‘636 patent would anticipate the limitations of claim 31.
	Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the narrower claim 17 of the ‘636 patent would anticipate the limitations of claim 33.
	Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 3 of the ‘636 patent would render the limitations of claim 24 obvious, since claim 24 recites  a method in which the ‘blocks represent one or more pre-coded instructions for implementing one or more actions’, and since claim 3 of the ‘363 patent recites ‘wherein the plurality of blocks comprise instructions’ for five different possible actions.
	Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,080,636 (‘636 patent) Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the narrower claim 17 of the ‘636 patent would anticipate the limitations of claim 35.

Allowable Subject Matter
Claims 22, 26 – 30, 32, and 36 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Okita et al. (U.S. 6,243,092), which discloses a transaction flow editing tool;
Borders et al. (U.S. 2007/0162353), which discloses an online store using common carrier;
Norgaard et al. (U.S. 2003/0084016), which discloses a method for generating a workflow on a computer, and a computer system adapted for performing the method;
Wood et al. (U.S 8,660,881), which discloses a mechanism for facilitating dynamic visual workflow and task generation in an on-demand services environment; 
Moriarty et al. (U.S 2007/0143736), which discloses a workflow development platform; 
Hatfield et al. (U.S 9,395,959), which discloses integrated workflow visualization and editing;
Spinola et al. (U.S 2003/0233374), which discloses a dynamic workflow process;
Kumar et al. (U.S. 2002/0042756), which discloses a fulfillment management system for managing ATP data in a distributed supply chain environment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683